I dissent. I do not agree with the majority in two particulars. First, I am satisfied that the legislature, if it had anticipated such a situation as confronts us here, would not have vitiated by Legislative Act special improvement liens on property benefited by the improvement. Such legislation is repugnant to one's sense of justice. Second, when the statutory procedure essential to the creation of a special improvement district has been perfected, and the bonds or warrants representing the cost of improvements are issued and sold, a contractual relation arises between the owners of the improved premises and the holders of such bonds or warrants. To destroy that relation between debtor and creditor pursuant to an Act of the Legislature is a violation of the obligation of contract prohibited by section 11, *Page 398 
Article III of the Constitution. "A statute which changes the terms of an agreement by imposing new conditions, or dispensing with those expressed or implied, is a law which impairs the obligation of a contract." (State ex rel. State Savings Bank v.Barret, 25 Mont. 112, 119, 63 P. 1030, 1032.)
The statute involved here, section 2215.9, Revised Codes, as amended, antedated the creation of the improvement, and it is not a statute that "changes" an existing contract in the sense mentioned in the Barret Case but the interpretation given the section by the majority brings it under the ban of the constitutional provision cited above.